RESOLUCIÓN
Mediante opinión per curiam que emitiéramos el 30 de octubre de 1998 suspendimos indefinidamente de la prác-tica de la profesión a René Negrón Negrón. Ello, por su reiterado incumplimiento con los requerimientos de la Co-misión de Etica del Colegio de Abogados y las órdenes de este Tribunal.
Examinada la Moción para Someter Informe Final so-bre Inspección Notarial presentada por la Directora de la Oficina de Inspección de Notarías el 8 de marzo de 1999, y la Moción Informativa del Colegio de Abogados presentada el 24 de diciembre de 1998 —la cual nos informaba que la queja fue archivada por falta de intérés de la quejosa— se *13ordena el archivo de la queja presentada el 18 de septiem-bre de 1997 contra René Negrón Negrón.
Tomando en consideración lo anterior, así como la Soli-citud de Indulgencia, Reconsideración de Orden y de Reinstalación presentada por el abogado de epígrafe el 1ro de diciembre de 1998, en reconsideración se deja sin efecto la suspensión decretada en la Opinión per curiam de 30 de octubre de 1998. En su lugar, apercibimos al licenciado Ne-grón Negrón de que en lo sucesivo deberá atender con pre-mura y diligencia todas nuestras órdenes y las de aquellos foros que nos auxilian en la encomiable tarea de hacer justicia.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo